TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-02-00386-CV


Randy Lee Barnett, Appellant

v.

Carole Keeton Rylander, Comptroller of Public Accounts, Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT
NO. 99-05555, HONORABLE JOHN K. DIETZ, JUDGE PRESIDING



	Because appellant Randy Lee Barnett has failed to file an appellant's brief, we will
dismiss this appeal for want of prosecution.  See Tex. R. App. P. 38.8(a)(1), 42.3(b). 
	The Clerk of this Court filed the clerk's record in this cause on July 22, 2002.  Thus,
appellants' brief was due August 21.  See id. 38.6(a)(1).  By postcard dated August 28, 2002, the
Clerk of this Court notified the parties that the appeal was subject to dismissal for want of
prosecution unless appellant tendered a motion by September 9 reasonably explaining the failure to
file a brief.  See id. 38.8(a)(1).  Thus far, appellant has submitted neither a brief nor a motion
reasonably explaining the failure to file a brief.



	Accordingly, we dismiss the appeal for want of prosecution on our own motion.  See
id. 42.3(b).


  
					Bea Ann Smith, Justice
Before Justices Kidd, B. A. Smith and Yeakel
Filed:   October 3, 2002
Dismissed for Want of Prosecution
Do Not Publish